FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Ö Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K BANCO DE CHILE REPORT ON FORM 6-K Attached is an English translation of a notice published by Banco de Chile in the Chilean newspaper Diario Estrategia announcing its year-end results. 2 BANCO DE CHILE AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION For the years ended December 31, 2011 and 2010 MCh$ MCh$ ASSETS Cash and due from banks 881,146 772,329 Transactions in the course of collection 373,639 429,753 Financial assets held-for-trading 336,822 308,552 Receivables from Repurchase agreements and Security Borrowing 47,981 82,787 Derivative instruments 385,688 489,582 Loans and advances to banks 648,425 349,588 Loans to customers, net 16,993,303 13,988,846 Financial assets available-for-sale 1,468,898 1,154,883 Financial assets held-to-maturity — — Investments in other companies 15,418 13,294 Intangible assets 35,517 36,373 Property and equipment 207,888 206,513 Current tax assets 1,407 5,654 Deferred tax assets 116,282 111,201 Other assets 228,533 286,021 TOTAL ASSETS LIABILITIES Current accounts and other demand deposits 4,895,426 4,446,181 Transactions in the course of payment 155,424 208,750 Payables from Repurchase Agreements and Security Lending 223,202 81,755 Savings accounts and time deposits 9,282,324 7,697,968 Derivative instruments 429,913 528,445 Borrowings from financial institutions 1,690,939 1,281,372 Debt issued 2,388,341 1,764,165 Other financial obligations 184,785 179,160 Current tax liabilities 4,502 2,291 Deferred tax liabilities 23,213 26,333 Provisions 457,938 404,103 Other liabilities 265,765 210,726 TOTAL LIABILITIES EQUITY Attributable to Bank’s Owners: Capital 1,436,083 1,158,752 Reserves 119,482 87,386 Other comprehensive income (2,075) 5,870 Retained earnings: Retained earnings from previous periods 16,379 16,091 Income for the year 428,805 378,529 Less: Provision for minimum dividends (259,501) (242,503) Subtotal 1,739,173 1,404,125 Non-controlling interests 2 2 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY 3 BANCO DE CHILE AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION For the years ended December 31, 2011 and 2010 MCh$ MCh$ A. CONSOLIDATED STATEMENT OF INCOME Interest revenue 1,495,529 1,094,228 Interest expense (624,209) (324,377) Net interest income 871,320 769,851 Income from fees and commissions 367,966 342,219 Expenses from fees and commissions (59,193) (49,957) Net fees and commission income 308,773 292,262 Net financial operating income 26,927 19,323 Foreign exchange transactions, net (7,973) 63,762 Other operating income 24,735 23,584 Total operating revenues 1,223,782 1,168,782 Provisions for loan losses (124,840) (208,590) OPERATING REVENUES, NET OF PROVISIONS FOR LOAN LOSSES 1,098,942 960,192 Personnel expenses (316,991) (272,737) Administrative expenses (229,919) (197,669) Depreciation and amortization (30,711) (30,544) Impairment (631) (1,044) Other operating expenses (35,596) (43,085) TOTAL OPERATING EXPENSES (613,848) (545,079) NET OPERATING INCOME 485,094 415,113 Income attributable to associates 3,300 1,926 Income before income tax 488,394 417,039 Income tax (59,588) (38,509) NET INCOME FOR THE YEAR 428,806 378,530 Attributable to: Bank’s Owners 428,805 378,529 Non-controlling interests 1 1 Net income per share attributable to Bank’s Owners: Ch$ Ch$ Basic net income per share 5.01 4.59 Diluted net income per share 5.01 4.59 Héctor Hernández G, Accounting Manager Arturo Tagle Q, Chief Executive Officer 4 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 03, 2012. Banco de Chile /s/AlejandroHerrera A. By: Alejandro Herrera A. Acting CEO
